ORDER ON REHEARING
February 6, 1992
The state has petitioned for rehearing, raising two issues. We conclude that, *1386while neither issue requires rehearing, both warrant the addition of clarifying language to this court’s opinion.
First, the state has asked this court to reconsider the portion of our decision appearing at pages 1382 and 1383, which the state reads as barring all non-perjured PreTrial Services (PTS) information from being disclosed by the court or relied on by the state for purposes of investigating possible perjury charges. We believe the state has misread the pertinent portion of our opinion. Footnote 3 on page 1383 was meant to make it clear that the state is not barred from relying on non-perjured PTS information in conducting a perjury investigation. To further clarify the point, we direct that the following language be added at the end of footnote 3:
[Editor’s Note — This language has been incorporated in the publication of the opinion]
Second, the state asks that this court, instead of affirming the superior court’s ruling, remand for further proceedings to determine whether Hofseth’s case falls within one of the two exceptions specified at page 1385. Our opinion, however, would not preclude the superior court, upon return of jurisdiction from this court, from granting the state the relief it seeks if the superior court concludes that the state has not been afforded a fair opportunity to present evidence on the issue. To ensure that the superior court does not believe itself barred from further consideration in the event the state files a motion for reconsideration, we direct that the following footnote be added on page 1385, immediately following the language, “Because neither exception is applicable here,”:
[Editor’s Note — footnote 6 has been added in the publication of the opinion]
Entered at Anchorage, Alaska, this 6th day of February, 1992, by direction of the court.